DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 10, 12-18, 20-21, and 23-25 are under examination. 
Response to Amendment
112b rejections: Applicant’s amendments to the claims have overcome the 112(b) rejections of record. 
102 rejections: Applicant’s amendment to the end of claim 10 has not overcome the 102 rejection of record, as it has been drafted as a desired result/intended use-type clause that does not further add to or delimit the structure of apparatus claim 10. Applicant states (Remarks, page 28) that the subject matter of claim 11 has been put into claim 10, but this is not correct. Claim 11 actually introduced new structure (“a system”). However, current claim 10 does not incorporate this structure and instead only recites a desired result, as discussed in detail in the below prior art section. 
112(f) interpretation: Applicant states (end of page 26) that the 112(f) interpretation is improper because the Specification “provides sufficient detail about the construction and operation of each of the needed components.” Applicant misunderstands how the 112(f) interpretation works. The 112(f) interpretation is not a rejection. Instead, Examiner agrees with Applicant that the Specification provides support for what is recited in claim 10 as “a system…for introducing gas.” This is how (f) interpretation works—the claim itself does not recite the structure required to perform the function of gas introduction, and therefore a 112(f) interpretation is used where the Examiner must go into the Specification to find the structure used to perform the recited function. 
Response to Arguments
Applicant's arguments, see Remarks dated 1/28/2022, have been fully considered but they are not persuasive for the reasons detailed below.
Regarding the 35 USC 101 and 35 USC 112(a) rejections, Applicant’s invention is directed to an electrochemical cold fusion method and device, an inoperable invention under 35 USC § 1011. The claims of the invention rest on the contention that deuterium absorbed into a metal lattice can be used for triggering low energy nuclear reactions, Specification at ¶¶ 5, 9, and 26, and claim 10. Given 1) the substantial history of fraud in the art, 2) the absolute absence of a working product despite 30 years of “development” and 3) the absence of a publication in a mainstream journal, one of ordinary skill in the art would have cause to doubt the operability of the claimed device. Accordingly, Applicant’s arguments per the operability of the disclosed cold fusion device are unpersuasive.
Applicant states (page 10) that “The reported NASA work is directly related to the basis for rejection of this [application].” However, a review of this NASA work2 shows that it has insufficient subject matter overlap with the instant invention. The NASA document is not relevant to Applicant’s particular type of cold fusion device, a 3-D . Examiner can find no mention or suggestion of using nanotubes to achieve cold fusion in the NASA work. Accordingly, the argument that the NASA publication supports the operability of Applicant’s cold fusion device as set forth in claim 10 is unpersuasive. 
Applicant states (page 12) that the Guo reference3 supports the operability of Applicant’s invention. However, a review of this publication shows that nowhere does Guo state or even suggest that nuclear fusion reactors are occurring. Instead, in the Results and Discussion section (see the paragraph bridging pages 1574 and 1575), the authors offer an explanation wherein, using “the ultra-photothermal effect of nanomaterials,” water is disassociated in a process they call “thermo-spitting of water.” There is no apparent overlap between the splitting of water molecules of Guo and the alleged thermonuclear device of the instant application. Accordingly, the argument that this paper proves operability of Applicant’s cold fusion device is unpersuasive. 
Applicant address the Wands Factors (pages 19-21), stating that “Applicant has proved, ‘modern nuclear physics’ has changed because [of] the cited NASA work.” However, as discussed above, the referenced NASA work does not have adequate overlap with Applicant’s invention in order to convince the ordinary skilled artisan of the operability thereof. Nor would said skilled artisan find the NASA work to be persuasive evidence that modern nuclear physics is entirely misunderstood by mainstream scientists.
On pages 22 and 23, Applicant cites a DIA report. This DIA report simply states that, “If nuclear reactions in LENR experiments are real and controllable,” then energy production would be revolutionized. No one doubts this. However, low-energy nuclear reactions are not considered by mainstream scientists to be either real or controllable. Therefore, the argument that the DIA report supports the operability of Applicant’s cold fusion device is unpersuasive. 

Specification
The specification is objected to under 35 USC § 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure.
There is no reputable evidence of record to support the claim that the present invention involves nuclear fusion, nor is there evidence that claims of creating “useful energy” and helium-4 (Specification at ¶ 7; “generating energy and 4He atoms,” claim 10) are valid and reproducible, nor is there evidence that the invention is capable of operating as indicated or capable of providing a useful output.
In the background of the invention (Specification, ¶¶ 2–7), Applicant admits that previous attempts at state-of-the-art facilities at obtaining a useful nuclear fusion reaction have failed: 
“There is such a device at Lawrence Livermore National Laboratory…After an expense of over $400 billion dollars, the device has yet to produce commercially significant amounts of energy,” Specification, ¶ 4

Despite the failure of all others hitherto, Applicant asserts the utility of the claimed device to be low-energy nuclear fusion reactions producing a useful energy gain for practical applications:


“The present invention discloses both a method and apparatus to terminate the reaction, control its output, and extract useful energy from a device using the reaction,” Specification, ¶ 7

“[A] Low Energy Nuclear Reaction (LENR) involves nuclear reactions at the molecular level that give off energy at relatively low temperatures with no dangerous levels of radioactivity and no radioactive byproducts,” Specification, ¶ 5

“The energy produced by a controllable low temperature nuclear reaction (LENR) would have unprecedented effects on energy production worldwide,” Specification, ¶ 6


Therefore, the Specification purports to disclose a nuclear fusion device that generates an energy gain capable of creating commercially viable amounts of power.
As is known by those having ordinary skill in the art, overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures, such as those present on the sun. Georgia State University4 explains:
“The temperatures required to overcome the coulomb barrier for fusion to occur are so high as to require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion. With particle energies in the range of 1-10keV, the temperatures are in the range of 107-108 K.”

The device for producing nuclear fusion reactions claimed by Applicant is not capable of producing or sustaining such reactions. The device provides no mechanism for achieving and maintaining the temperatures of hundreds of millions of degrees Kelvin known to be required to achieve nuclear fusion.
The invention (see, for example, ¶ 9 of the Specification, Figure 3, and claim 10) is considered as based on the “cold fusion” concept set forth by Fleischmann and Pons5 (“FP”). Applicant uses the term Low Energy Nuclear Reactions (LENR) instead of “cold fusion.” However, like FP, invention relies entirely on the alleged absorption of hydrogen (as deuterium) into a lattice structure (“nanostructured carbon material”) within a vessel at low temperatures (e.g., Specification at ¶¶ 5, 9, and 26, and claim 10). 
Moreover, Applicant admits that they do not understand how the invention functions and must instead rely on the viability of unrelated patent application 13/089,986: “The application discloses that the structure of the three-dimensional nanostructured carbon materials create an environment that somehow overcomes the repulsive Coulombic forces that must be overcome to have Deuterium-Deuterium fusion,” ¶ 26. Application 13/089,986 was rejected6 as Fleischmann-and-Pons-type cold fusion. Applicant thus relies on unproven and scientifically dubious theory and, moreover, fails to establish a nexus between application 13/089,986 and the present application, simply incorporating the former by reference without adequate linking explanation. 
As set forth more fully below, “cold fusion” is still no more than just an unproven concept rejected by mainstream scientists. 
Background
After Fleischmann and Pons announced their fusion device, competing researchers attempted to reproduce their results. The results of these attempts were primarily negative. The few initial positive results were either retracted or later shown to be in error by subsequent experiments.7,8 The general consensus by those skilled in the art and working at these various laboratories is that the fusion conclusion made by Fleischmann and Pons was based on experimental error.9 The general consensus by those skilled in the art is that there is no reputable evidence to support the claims of excess heat production, or the production of fusion by-products such as neutrons, gamma rays, tritium, or helium.10 See also Cooke, pages 4 and 5, which refers to the attempts at Harwell to obtain “cold fusion.” Page 5 also indicates that data was also collected in Frascatti-type (i.e., gaseous) experiments. See the last paragraph on page 5:
“After three months of around-the-clock work at a cost of over a half a million dollars, the project was terminated on June 15. This program is believed to . The final result of this monumental effort in the words of the official press release was, in none of these experiments was there any evidence of fusion taking place under electrochemical conditions. It should also be added that there was no evidence of excess heat generated by any of their cells”.

Note that a complete disclosure must contain enough detail as to enable a person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date.11 The present disclosure does not contain the requisite description and detail. There is no adequate description nor enabling disclosure of the parameters of a specific operative embodiment of the invention, including exact composition (including impurities and amounts thereof) of the electrolyte; composition (including impurities and amounts thereof), size, dimensions and porosity of the electrodes (as well as the spacing between the electrodes); the requisite concentration per unit volume of hydrogen isotopes in the cathode; the applied current and voltage, if any; the requisite physical and/or chemical pretreatment of the electrodes; the instrument calibration prior to and during a run, test or experiment; the amount of each electrode to be immersed in the electrolyte; etc. It is noted that the specification appears to set forth some of the parameters, but it does not appear to set forth an example of an operative embodiment that includes specific values for each of the above parameters. Note that such parameters are critical in arriving at a theoretically operative cold fusion embodiment. For example, Morrison12 shows that electrode spacing is an important parameter. On page 3, Morrison shows that if the electrodes are close enough to each other, hydrogen isotopes and oxygen will recombine. This can be misinterpreted as .13  These references demonstrate the critical importance of cell component composition and impurity content and of electrode pretreatment.
Claims of the production of excess energy due to a nuclear reaction are not sufficient to overcome the numerous teachings by skilled artisans that claims of cold fusion are not reproducible. Note that the numerous teachings by skilled artisans show that in this field it is easy to obtain false-positive results. It is not clear from the information set forth in the Specification that applicant would be able to show positive results or that the alleged positive results do not fall within the limits of experimental error. For example, the Examiner has cited several documents that deal with calorimeter evidence of cold fusion and possible sources of error. The Specification does not disclose any particular structure which makes Applicant’s cold fusion system operative where the other systems disclosed have failed. 
Hydrogen fusion is known to occur at very high pressures and very high temperatures, such as those present on the sun. The alternative mechanism proposed by Applicant (hydrogen absorption into a carbon lattice at low temperatures, Specification at ¶ 26) is not capable of producing or sustaining such a reaction. The device as claimed and as disclosed provides no mechanism for achieving the temperatures of hundreds of millions of degrees Kelvin known to be required to achieve nuclear fusion14.
When an experimenter relies on the results of a particular test to establish certain facts (such as the production of excess energy), it is incumbent upon the experimenter to show that the alleged results are valid and not the result of errors or misinterpretation of results. This is especially important where the test in question is in a field that the general scientific community considers fraudulent.
Reproducibility
Regarding reproducibility, Huizenga15 states:
“The foundation of science requires experimental results to be reproducible. Validation is an integral part of the scientific process. Scientists are obligated to write articles in ways that allow observations to be replicated. Instructions should be available to permit a competent and well-equipped scientist to perform the experiment and obtain essentially the same results. Replication in science usually is reserved for experiments of special importance or experiments that conflict with an accepted body of work. The greater the implication of an experimental result, the more quickly it will be checked by other scientists.
	As more and more groups, at major universities and national laboratories were unable to replicate either the claimed excess heat or fusion products, proponents of cold fusion quickly pointed out that the experiment was not done properly: one needed different size palladium cathodes, longer electrolysis times and higher currents, they claimed. 
	Whenever the inability of qualified scientists to repeat an experiment is met by ad hoc excuses, beware. One important role of a scientific article is to provide directions for others. Scientists establish priorities for their discoveries by publishing a clear and well documented recipe of their experimental procedures. If a scientific article fails to include an adequate recipe which allows a skilled reader to reproduce the experiment, it is a warning that the author’s understanding of their work is incomplete. 
	Cold-fusion proponents introduced new dimensions into the subject of reproducibility in science. Some tried to turn the table on reproducibility by giving irreproducibility a degree of respectability. A second aberration was to assign a different value to experiments attempting replication. Only experiments that obtained some fragmentary evidence for cold fusion were . This viewpoint led proponents of cold fusion to invite mainly papers reporting positive results when organizing conferences. Such an aberrant procedure is incompatible with the scientific process and usually is viewed negatively by scientists as well as journalists.”

“Reproducibility” must go beyond one’s own lab. One must produce a set of instructions—a recipe—that would enable anyone to produce the same results. If reproducibility only occurs in one’s own lab, errors (such as systematic errors) would be suspect.16 Experimenters who previously found evidence of excess heat could not reproduce their results when better calorimetry equipment was used.17 Reproducibility of alleged cold fusion results is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention.
When one does not get identical results or the results are not reproducible at will, it must be concluded that the alleged positive results are not real but instead, the result of experimental errors, instrumentation errors, or misinterpretation of results.
It is elementary that identical structures operated in an identical manner must produce identical results. If such structures do not produce identical results, one of two things is implied: First, the structures are not identical. For example, one of the structures has an additional component or some critical feature that is not found in the other structure. Alternatively, the structures may be identical, but the experimenter’s instrumentation is producing spurious results leading to the erroneous conclusion that the structures are producing positive results.
If it is the former that causes some of these cold fusion systems to produce actual, positive results then this critical feature must be clearly specified so as to enable another experimenter to make the invention. Accordingly, if Applicant’s invention is capable of reproducibly producing excess heat or fusion by-products it can only be because of this undisclosed additional critical feature. If this is the case, the Applicant’s specification is insufficient and non-enabling for failing to disclose the additional critical feature.
It is well-known that impurities in the cell container walls can leach out into the electrolyte and be deposited onto the cathode.18,19,20 It is well-known that metals such as platinum, gold and, palladium are generally found in the same ore, that they can be extracted sequentially, and that they will be contaminated by the other metals present. 
The presence of these impurities at the cathode could actually lead to the erroneous conclusion that transmutation has occurred. Applicant’s disclosure is insufficient and non-enabling, as it does not address the issue of impurities. For additional commentary on the alleged transmutation of isotopes in a cold fusion cell, Applicant is referred to Huizenga.21 Pages 152-156 of the reference22 recall that experimenters at the Naval Research Laboratory had mistakenly reported the production of particular palladium isotopes by neutron transmutation in cold fusion cells (secondary ion mass spectroscopy). See page 156,23 which states:
“The story associated with the palladium isotope anomaly is not nearly so interesting because it is was simply due to an erroneous interpretation of data where the experimental mass peaks were misidentified. Contributions from polyatomic species of impurities with masses nearly coincident with those of the palladium isotopes caused the misidentification. In spite of the fact that the palladium isotope anomalies had been discredited for over five months, Bockris submitted a paper on March 26, 1990 [Fusion Technology 1811 (1990)] in which he discussed, along with other cold fusion phenomena, the thermal and 14-MeV-neutron-induced cross sections on palladium isotopes. He used these mistaken isotopic anomalies data to suggest that the cold fusion reaction is a surface or near-surface reaction, and, therefore, to serve as supporting evidence for his model of fusion. Among cold fusion enthusiasts mistakes and erroneous results usually decay with a very long lifetime”.
	 
Undue Experimentation
 It is the Examiner’s position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant’s invention.
 In its present form, the disclosure is completely devoid of useful instruction that might enable a person skilled in the art to follow Applicant’s methods, account or control for any necessary assumptions, or manipulate the input data with any expectation of a successful outcome (i.e., achieving a nuclear reaction at low temperatures).
The Examiner has cited numerous documents showing that experimenters have obtained negative results using various types of cold fusion apparatuses, all based on the cold fusion concept set forth by Fleischmann and Pons (i.e., low-temperature ). These documents show how easily experimental results can be misinterpreted as evidence of cold nuclear fusion. 
This issue of undue experimentation has been succinctly addressed by Douglas Morrison at the Fourth International Conference on Cold Fusion Technology, (ICCF-4) held Dec. 6-9, 1993 in Hawaii,24 see pages 6-7 which states:
“[T]he previous speaker, Dr. H. Fox, giving he said, a business man’s point of view, declared he expected a working Cold Fusion device in TWENTY YEARS.

November 1993. Dr. S. Pons said that by the year 2000 there should be a household power plant - SIX YEARS.

1992. Dr. M. Fleischmann said a 10 to 20 Kilowatt power plant should be operational in ONE YEAR.

July 1989. The Deseret News published an article by Jo-Ann Jacobsen-Wells who interviewed Dr. S. Pons. There is a photograph in colour, of Dr. Pons beside an simple apparatus with two tubes, one for cold water in and one for hot water out. This working unit based on Cold Fusion was described as; “ ‘It couldn’t take care of the family’s electrical needs, but it certainly could provide them with hot water year-round’ said Pons”.

Later in the article it was written “Simply put, in its current state, it could provide boiling water for a cup of tea”. Time delay to this working model - ZERO YEARS.

Thus it appears that as time passes, the delay to realisation of a working model increases.

To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). 
Reviewing the aforementioned Wands factors, Examiner summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
(A) The breadth of the claims: Applicant’s claims to provide a low-energy nuclear reactor (LENR) are extremely broad, as evidenced by their lack of detail (e.g., clm. 10, by simply introducing deuterium gas into a vessel containing a carbon material) as well as the fact that the disclosed result of producing nuclear reactions from said device necessarily abandons modern nuclear physics, to the extent that the alleged outcomes of said device cannot be reasonably predicted and measured. 
See MPEP § 2164.08. 

(B) The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of low-energy nuclear fusion as a source of net energy; as currently disclosed by Applicant, such viability involves a complete departure from the accepted and well-tested theories that comprise known nuclear and plasma physics, chemistry, and electromagnetism. As such, the subject matter to which the invention pertains lies outside the realm of working science. 
See MPEP § 2164.05(a). 
(C) The state of the prior art: The effects claimed by Applicant have not been verified by the existing body of scientific work and are, in fact, incompatible with it. 
See MPEP § 2164.05(a). 
(D) The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing low-temperature nuclear fusion research lies within the realm of fringe science and subsequently does not possess a recognizable standard level of associated skill. 
 See MPEP § 2164.05(b). 

(E) The level of predictability in the art: Low-temperature nuclear fusion experiments are predictably unable to produce expected, reproducible, or meaningful empirical data. 
See MPEP § 2164.03. 

(F) The amount of direction provided by the inventor: Applicant’s acknowledges a lack of underlying theory (e.g., “The application discloses that the structure of the three-dimensional nanostructured carbon materials create an environment that somehow overcomes the repulsive Coulombic forces that must be overcome to have Deuterium-Deuterium fusion,” ¶ 26), and no scientifically rigorous experimental results or other substantial supporting evidence is provided for the record.
See MPEP § 2164.03. 

(G) The existence of working examples: Examples are defined as and explained by theoretical possibilities and are not reliably-reproducible working examples. 
See MPEP § 2164.02. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, and the provided theoretical guidance is insufficient to enable one to understand the underlying sequence of phenomena required to attempt such an endeavor. See MPEP § 2164.06. 
Conclusion
As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, an operable invention of any practical use to the public. To be patentable, the claimed . That is, it must produce a “useful, concrete and tangible result.” See In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1557 (Fed. Cir. 1994) and also State Street Bank & Trust Co. v. Signature Financial Group, 149 F.3d 1368, 1373-4, 47 USPQ2d 1596 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 851 (1999). The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or hopeful concept, or subject matter that is simply a starting point for future investigation or research. For more examples of this real-world applicability requirement being applied, see Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993).
The Examiner has cited documents showing how easily experimental data can be misinterpreted in cold fusion systems. The general scientific community does not consider cold fusion systems real, valid or operative. Since Fleischman and Pons’ 1989 announcement, there has been a continuing stream of publications demonstrating that virtually none the “cold fusion” claims are valid.25 The cited references provide clear evidence that no excess heat is generated in such “cold fusion” systems nor is there any evidence of nuclear fusion.
The disclosure must enable a person skilled in the art to practice the invention without having to incorporate elements not readily available in the art.26 The Examiner has set forth a reasonable and sufficient basis for challenging the adequacy of the disclosure. The statute requires the application itself to inform, not to direct others to find out for themselves.27,28 Accordingly, the Specification is inadequate.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Applicant’s invention (e.g., Fig. 3 and claim 10) is directed to an electrochemical cold fusion device (see ¶¶ 1–10 of the Specification), an inoperable invention under 35 USC § 10129. The sole asserted utility for the invention is for achieving the roundly discredited LENR “cold fusion” reaction (Specification at ¶ 10) and “extract useful energy from a device using the reaction,” Specification at ¶ 7. 
In describing said specified utility, Applicant has, at best, set forth what may be considered a concept or an object of scientific research. While useful as a thought experiment, this fact creates a type of deficiency in which an assertion of specific and substantial utility for the claimed invention made by an Applicant is not credible. See MPEP 2107.01(II) for further examples of the Federal courts’ treatment of inventions . The Examiner has provided a preponderance of evidence as to why the asserted operation and utility of Applicant’s invention is inconsistent with known scientific principles, making it speculative at best as to whether attributes of the invention necessary to impart the asserted utility are actually present in the invention. As set forth in the objection to the Specification above, there is currently no reputable evidence of record to indicate the invention has been reduced to the point of providing an operative low-temperature nuclear fusion system. See also In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). Accordingly, the invention as disclosed is deemed inoperable and therefore lacking in utility for its purported purpose of creating the commercially-viable amounts of energy disclosed.
Claims 10, 12–18, 20–21, and 23–25 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility for the detailed reasons provided above in the Specification objections that are accordingly incorporated herein.  
Claims 10, 12–18, 20–21, and 23–25 are further rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility, for the reasons set forth above. The disclosed utility is to utilize cold fusion, or LENR, to “extract useful energy from a device using the reaction,” Specification at ¶ 7.

In the above objection to the Specification, the Examiner has provided substantial evidence that those skilled in art would reasonably doubt this asserted utility of the claimed invention. “The PTO may establish a reason to doubt an invention’s asserted utility when the written description ‘suggest[s] an inherently unbelievable .’” In re Cortright, 165 F.3d 1353, 1357 (Fed. Cir. 1999) (quoting In re Brana, 51 F.3d 1560, 1566 (Fed. Cir. 1995)). 

As set forth in MPEP § 2107.01(IV), a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112, first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted, 
“Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 10, 12–18, 20–21, and 23–25 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the Specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, a device which is found to be inoperative is not enabled as a matter of law. See In re Swartz, 232 F.3d 862 (2000). See the above 101 rejections and the above objection to the Specification. 
Claims 10, 12–18, 20–21, and 23–25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject .
Claims 10, 12–18, 20–21, and 23–25 are rejected under U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the same reasons set forth in the above objection to the Specification as well as in the 101 rejection section above, which are accordingly incorporated herein; as such, one skilled in the art clearly would not know how to use the claimed invention. 
Claims 10, 12, 15, 16, 20, 21, and 24 are rejected under 35 U.S.C. 112(a) because the best mode contemplated by the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the disclosure of the Loan (US 2008/0123793) publication cited herein. Loan discloses a low-temperature nuclear reactor comprising a solid reactor vessel with a 3-D nanostructured carbon material inside it, a conduit, and a system for terminating the reaction, wherein the carbon allegedly absorbs hydrogen causing a thermonuclear reaction, i.e., Applicant’s claimed invention. However, as shown in the above objection to the Specification, this device is a variation of the Fleishmann & Pons “cold fusion” concept that remains unproven and unworkable. Accordingly, if Applicant's cold fusion device is operative, while Loan’s is .  
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112, first paragraph, for its dependency upon an above–rejected claim and for the same reasons.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
(or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a system…for introducing gas” in claim 10. The corresponding structure in the Specification is a gas supply system including a first supply of gas (see the end of ¶ 34; per Fig. 5, this appears to be a gas canister)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) .S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Note on Desired Result-Type Clauses

Claim 10 concludes with the following statement directed towards a desired result: 	“…by inducing controlled combustion of the three-dimensional nanostructured carbon material in the interior cavity of the vessel.” 
This clause does not serve to patentably distinguish the claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115. MPEP § 2114(II) states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

[A]pparatus claims cover what a device is, not what a device does.” 

In this case, because the cited reference Loan teaches each and every structure in claim 10 required to produce the desired result of “inducing controlled combustion,” then Loan is also allegedly capable of this intended use. 

Claims 10, 12, 15, 16, 20, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loan (US 2008/0123793).
Regarding claim 10, Loan teaches (Fig. 6) an apparatus for allegedly generating energy and 4He atoms, said apparatus comprising:  	a solid reactor vessel (“reaction chamber”) having an interior cavity;  	three-dimensional nanostructured carbon material (“[carbon] nanotubes”) in the interior cavity in an amount sufficient to generate energy when deuterium gas is introduced to the vessel and reacts with the three-dimensional nanostructured carbon to produce energy and 4He atoms (¶ 6, ¶ 33);  	a conduit (see conduit in Fig. 6 for introducing T2 and D2) on the solid reactor vessel providing flow communication to the interior cavity; and  	a system30 (e.g., gas canisters and mass flow controllers shown in Fig. 6) in flow communication with said conduit for introducing gas into said interior cavity to terminate the reaction of deuterium with the three-dimensional nanostructured carbon material (as explained in ¶ 111, the alleged nuclear reactions caused by the pumping in of T2 and D2 will destroy the carbon nanotubes, thus terminating the reaction; additional systems for terminating the reaction include the “evacuated chamber,” ¶ 109 and the “valve,” ¶ 65) by inducing controlled combustion of the three-dimensional nanostructured carbon material in the interior cavity of the vessel (as discussed in the above Note, because Loan teaches an apparatus with all the requisite features to achieve the alleged combustion, then Loan is capable of this intended use/desired result; there is nothing structurally distinguishing the instant invention from that of Loan and thus the recitation ).  
Regarding claim 12, Loan anticipates all the elements of the parent claim and additionally teaches (Fig. 6) a source of deuterium gas (D2 gas canister) in flow communication with the interior cavity.
Regarding claim 15, Loan anticipates all the elements of the parent claim and additionally teaches (Fig. 6) a second vessel surrounding said first vessel, forming a space between said first and second vessels (as shown in Fig. 6, water to and from a generator forms an “energetic particle adsorbing material” surrounding an inner vessel; this water is necessarily contained in a second, outer vessel, and the space between the two vessels holds the water).  

Regarding claim 16, Loan anticipates all the elements of the parent claim and additionally teaches (Fig. 6) radiation shielding material (e.g., the water) in said space.

Regarding claim 20, Loan anticipates all the elements of the parent claim and additionally teaches wherein the three-dimensional nanostructured carbon material consists essentially of multiwall carbon nanotubes (“multi-walled nanotubes,” ¶ 53).
 Regarding claim 21, Loan anticipates all the elements of the parent claim and additionally teaches (Fig. 6) a system (“generator”) for converting the energy (“steam”) from the reaction to another form of energy (steam from the reaction is converted into .g., claim 24, “steam generator to produce power”).
Regarding claim 24, Loan anticipates all the elements of the parent claim and additionally teaches (Fig. 6) a source of deuterium gas (D2 gas canister) in flow communication with said interior cavity in said reactor vessel.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that each away from the claims. See MPEP 2141.02 VI.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loan in view of RU41931 (RU 2633419 C1).
Regarding claim 17, Loan anticipates all the elements of the parent claim and additionally teaches (Fig. 6) wherein said shielding material is aqueous (“water”) but does not explicitly teach an aqueous solution.
RU419 does teach this. RU419 is in the same art area of nuclear fusion reactors and, like Loan, teaches (Fig. 3) an aqueous blanket (3) surrounding the reaction chamber (1) that forms part of a coolant circuit for the chamber (“the solution serves simultaneously as a coolant,” page 5). In RU419, this aqueous liquid is a solution (“an aqueous solution,” page 6). The skilled artisan would have been motivated to utilize the aqueous solution of RU419 within the apparatus of Loan in order to provide the same (top of page 3; bottom of page 5). 

Regarding claim 18, the above-described combination of Loan with RU419 teaches all the elements of the parent claim. Additionally, Loan teaches (Fig. 6) a heat exchanger (“heat exchange channel”) within said space.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Loan in view of Tomoiu (US 2020/0335229).
Regarding claim 13, Loan anticipates all the elements of the parent claim but does not explicitly teach a source of oxidizing material.
Tomoiu does. Tomoiu is in the same art area of alleged nuclear fusion reactors and teaches (Fig. 1) an oxygen supply system (fuel inlet port 32 and source therefor) for inducing controlled combustion of the fuel material in the interior cavity of a vessel (34) through a conduit (20) allegedly capable of stopping the reaction of Loan therein, including a source of an oxidizing material (“air,” abstract) in flow communication with said conduit (32).
The skilled artisan would have been motivated to utilize the air supply of Tomoiu in order to allegedly cause combustion reactions alongside the nuclear reactions inside the nuclear reactor vessel, ¶ 28 and ¶ 30. 

Regarding claim 14, the above-described combination of Loan with Tomoiu teaches all the elements of the parent claim, and Tomoiu teaches wherein said oxidizing material comprises oxygen gas (“air,” abstract). The skilled artisan would have been . 

Claim 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Loan in view of Wong (US 2019/0206578).
Regarding claim 23, Loan anticipates all the elements of the parent claim but does not explicitly teach a solid-state device. 
Wong does. Wong is in the same art area of alleged fusion reactors and teaches (¶ 269) wherein the energy generated includes radiation and the apparatus further includes a solid-state device (e.g., “photovoltaic device”) for converting radiation directly to electricity. The skilled artisan would have been motivated to utilize the photovoltaic device of Wong in order to utilize the alleged produced heat for practical purposes: “these energy forms may be converted to different energy forms usable for particular applications,” ¶ 269. 

Regarding claim 25, Loan teaches (Fig. 6) an apparatus for generating energy and 4He atoms, said apparatus comprising:  	three-dimensional nanostructured carbon material (“[carbon] nanotubes”) in an amount sufficient to react with deuterium gas and produce radiation and 4He atoms (¶¶6, 33) and converting the radiation into electricity (e.g., “ a heat transfer system for transferring thermal energy of the energy absorption fluid to a working fluid, such as water, and ultimately generating steam to drive a turbine ,” ¶ 5; “a steam generator to produce power,” claim 24). 
Loan does not explicitly teach a solid-state device.
Wong does. Wong is in the same art area of alleged fusion reactors and teaches (¶ 269) a solid-state device (e.g., “photovoltaic device”) for converting radiation directly to electricity. The skilled artisan would have been motivated to utilize the photovoltaic device of Wong in order to utilize a well-known and widely available device to convert the alleged produced heat for practical purposes: “these energy forms may be converted to different energy forms usable for particular applications,” ¶ 269.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cold fusion devices have been to the federal circuit and lost twice. In re Swartz, 232 F.3d 862 (Fed. Cir. 2000) and In re Dash, No. 04-1145, 08/439,712 (Fed. Cir. 2004)
        2 24-page NPL in the file 09/14/2021
        3 5-page NPL in the file 01/28/2022
        4 Temperatures for Fusion, Department of Physics and Astronomy, Georgia State University: http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html
        
        5 Braaten, “Ridiculously easy test yields claim of energy triumph,” The Washington Times, p. A5, March 24, 1989.
        6 See the Final Rejection for 13/089,986 dated 11/13/2020. 
        7 Stipp, The Wall Street Journal, page B-4, “Georgia Group Outlines Errors That Led To Withdrawal Of ‘Cold Fusion’ Claims”, April 26, 1989.
        8 Browne, “Fusion claim is greeted with scorn by physicists,” The New York Times, pp. A1 and A22, vol. CXXXVIII, no. 47,859, May 3, 1989.
        9 Id., see also Kreysa, et al., Journal of Electroanalytical Chemistry, vol. 266, pages 437-450, “A Critical Analysis Of Electrochemical Nuclear Fusion Experiments”, 1989; Hilts, The Washington Post, page A7, “Significant Errors Reported In Utah Fusion Experiments”, May 2,1989; Ohashi, et al., Journal of Nuclear Science and Technology, vol. 26, pages 729-732, “Decoding Of Thermal Data In Fleischmann & Pons Paper”, July 1989; Miskelly, et al., Science, vol. 246, no. 4931, pages 793 and 796, “Analysis Of The Published Calorimetric Evidence For Electrochemical Fusion Of Deuterium In Palladium”, November 10,1989; Chapline, “Proceedings of the NATO Advance Study Institute on the “Nuclear Equation of State,” pages 1-9, “Cold Confusion,” July 1989.
        10 Cooke, Solid State Theory Section, Solid State Division, ORNL-FTR--3341, pages 2-15, “Report Of Foreign Travel Of J. F. Cooke, Head”, 1989; Faller, et al., Journal of Radioanalytical Nuclear Chemistry, Letters, vol. 137, no. 1, pages 9-16, “Investigation Of Cold Fusion In Heavy Water”, August 21,1989; Cribier, et al., “Conventional Sources of Fast Neutrons in ‘Cold Fusion’ Experiments,” Physics Letters B, Vol. 228, No. 1, 7 September 1989; Hajdas, et al., Solid State Communications, vol. 72, no. 4, pages 309-313, “Search For Cold-Fusion Events”, 1989; Shani, Solid State Communications, vol. 72. no. 1, pages 53-57, “Evidence For A Background Neutron Enhanced Fusion In Deuterium Absorbed Palladium,” 1989; Ziegler, et al., “Electrochemical Experiments in Cold Nuclear Fusion,” Physical Review Letters, vol. 62 No. 25, June 19, 1989; Schrieder, et al., B-Condensed Matter, vol. 76, no. 2, pages 141-142, “Search For Cold Nuclear Fusion In Palladium-Deuteride” 1989; AP, “Physicist: Utah Cold-Fusion Gear Doesn’t Work,” The Washington Post, March 29, 1990.
        11 In re Glass, 181 U.S.P.Q. 31 (CCPA 1974).
        12 Morrison, “Cold Fusion Update No. 8,” November 27, 1993.
        13 See Jones, “An Assessment of Claims of Excess Heat in Cold Fusion Calorimetry,” J. Phys. Chem. B 1998, 102, 3647; Murray, Google Advanced Groups Search. pages 1-11. “Subject: Rothwel: Abstracts: Cain, Case, Iwamura, Ohmori, Silver, Stringham,” April 26, 1998; Shanahan, “Comments on ‘Thermal behavior of polarized Pd/D electrodes prepared by co-deposition,’” July, 14, 2004; Miles, et al., “Anomalous Effects in Deuterated Systems,” Naval Air Warfare Center Weapons Division, September 1996; Carr, “Re: CF claim score (was Re: reciprocal cold fusion proof standards...),”; Williams, et al., “Upper bounds on ‘cold fusion’ in electrolytic cells,” Nature vol. 342, p. 375, November 23, 1989.
        14 Critical Ignition Temperature for Fusion, Department of Physics and Astronomy, Georgia State University: http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html
        15 Huizenga, “Cold Fusion Labeled ‘Fiasco of Century’”, Forum for Applied Research and Public Policy, vol. 7, No. 4, 1992, pages 78-83.
        16 Little, et al., “Replication of Jean-Louis Naudin’s Replication of the Mizuno Experiment.”
        17 Morrison, supra n. 12, at § 2.2, p. 2.
        18 Flanagan, et al., “Hydrogen Absorption by Palladium in Aqueous Solution,” Transactions of the Faraday Society, vol. 55 part 8, No. 440, p 1400-1408, 1407.
        19 Albagli, et al., “Measurement and Analysis of Neutron and Gamma-Ray Emission Rates, Other Fusion Products, and Power in Electrochemical Cells having Pd Cathodes,” Journal of Fusion Energy, Vol. 9, No. 2, 1990 pp. 130-148, 144 (col 2.).
        20 See also Williams, supra n. 13, at 380 (second column) and 382 (first column).
        21 Huizenga, “Cold Fusion: The Scientific Fiasco of the Century”, (selections provided) pp. 152-156, 237, 269, 275, 276, 284, 286.
        22 Id.
        23 Id.
        24 Morrison, “Review of Progress in Cold Fusion,” Dec. 1993 available at http://newenergytimes.com/v2/archives/DROM/cfu9a.shtml (last accessed 18 December 2015).  
        25 See Ewing, et al., “A sensitive Multi-detector Neutron counter used to monitor “Cold Fusion” 
        Experiments in an Underground Laboratory: Negative Results and Positive Artifacts”, IEEE Transactions on Nuclear Science, vol. 37, no. 3, June 1990, pages 1165-1170; Albagli, supra n. 19; Balke, et al., “Limits on Neutron Emission from ‘Cold Fusion’ in Metal Hydride,” Physical Review C, Vol. 42, No. 1, July 1990; Huizenga, supra n. 15; Huizenga, supra n. 21; Huizenga, “New Developments in the Cold Fusion Saga”, Abstracts of Papers of the American Chemical Society, vol. 207, March 13, 1994, page 6; Rogers, et al, “Cold Fusion Reaction Products and Their Measurement”, Journal of Fusion Energy, vol. 9, no. 4, 1990, pages 483-485.
        26 In re Hirsch, 295 F.2d 251 (C.C.P.A. 1961).
        27 In re Gardner et al., 99 F.2d 767 (C.C.P.A. 1938).
        28 In re Scarbrough, 182 U.S.P.Q. 298 (C.C.P.A. 1974). 
        29 Cold fusion devices have been to the federal circuit and lost twice. In re Swartz, 232 F.3d 862 (Fed. Cir. 2000) and In re Dash, No. 04-1145, 08/439,712 (Fed. Cir. 2004).
        30 see above 112(f) interpretation.
        31 see 30-page Foreign Reference in the file 09/29/2021.